Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 16/649,826 filed on March 23, 2020.
Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
4.	Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS has been considered.

Abstract
5.	The abstract shall be as concise as the disclosure permits (preferably 50 to 150 words if it is in English or when translated into English) (see MPEP, 1826- The Abstract). In addition, the abstract should be in the form of a single paragraph.

Specification
6.	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title of the invention is suggested:
Including Protective Diode for Electrostatic Discharge (ESD) Protection”

Close of Prosecution on the Merits
7.	The following claims 1-3, 7-8, 11, 13, 15 have been drafted by the examiner and considered to distinguish patentably over the art of record in this application, is presented to applicant for consideration with better alignment along with prior recited limitations, and/or to avoid indefiniteness:
1. (Currently Amended) An electronic component, comprising:
- a first contact point for n-side contacting,
- a second contact point for p-side contacting,
- a base body, and
- a protective diode, which is connected antiparallel to the first contact point and to the second contact point, wherein
- the protective diode comprises a first diode structure which is p-conductive,
- the protective diode comprises a second diode structure which is n-conductive,
- the first diode structure is formed as a layer which overlaps in places with the first contact point in a first overlap region,

- the first diode structure and the second diode structure overlap each other in a third overlap region, and
- the first diode structure and the second diode structure are arranged on an outer surface of the base body and are in direct contact with the base body 
2. (Currently Amended) The electronic component according to claim 1, wherein the first diode structure has a thickness of 
3. (Currently Amended) The electronic component according to claim 1, wherein the first diode structure and the second diode structure, each have the same base material, wherein the base material being polycrystalline or amorphous.
7. (Currently Amended) The electronic component according to claim 1, wherein the first diode structure and the second diode structure, each have the same base material, wherein the base material comprising at least one of the following materials: semiconductor material, silicon, ZnO, ITO, and IZO.
8. (Currently Amended) The electronic component according to claim 1, further comprising an optoelectronic semiconductor chip configured to generate or receive electromagnetic radiation, wherein the protective diode being permeable to an electromagnetic radiation.
wherein the first diode structure being arranged in places between the first connection point and the first contact point.
13. (Currently Amended) The electronic component according to claim 11, further comprising a second connection point in direct contact with the second contact point and the second diode structure, wherein the second diode structure being disposed in places between the second connection point and the second contact point.
15. (Currently Amended) The electronic component according to claim 1, wherein the base body comprises at least one of the following materials or elements: metal, semiconductor, plastic, ceramic, and semiconductor chip.
8.	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Allowable Subject Matter
9.	Claims 1-15 are considered to be allowable.
10.	The following is an examiner’s statement of reasons for allowance:
Claim 1: the prior art of record alone or in combination neither teaches nor makes obvious an electronic component, comprising:
- the first diode structure and the second diode structure are arranged on an outer surface of the base body and are in direct contact with the base body,

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
12.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819